Citation Nr: 9904934	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied a claim by the veteran seeking 
entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  The case 
originally came before the Board in February 1998, at which 
time it remanded the case back to the RO for further 
evidentiary development.  Such development has been completed 
and, thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Service-connected hearing loss was most recently 
manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 hertz, of 58.75 decibels in the right ear and 
62.5 decibels in the left ear, with a speech recognition 
ability of 96 percent correct in the right ear and 96 percent 
correct in the left ear.

3.  Neither an exceptional nor unusual disability picture has 
been demonstrated so as to render impractical the application 
of the regular schedular standards.



CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
bilateral hearing loss and has alleged that his disability 
warrants a higher disability rating; recent medical evidence 
has been added to the claims file, which the veteran believes 
supports his contentions.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Pursuant to applicable regulations, disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Evaluations of bilateral defective hearing range 
from noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100  (1998).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. §§ 4.85, 4.87  
(1998).

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
 
II.  Evidence

The veteran's service medical records indicate that he had 
hearing within normal limits bilaterally upon his entrance 
into service.  The veteran's November 1973 induction medical 
examination report indicates the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
N/A
5
LEFT
5
10
0
N/A
10

Service outpatient records, dated December 1978 and May 1979, 
indicate that the veteran was seen for decreased hearing.  A 
May 1979 Physical Profile Record indicates that the veteran 
was placed on permanent profile for "bilateral mild 
neurosensori hearing loss."  The veteran's November 1979 
separation medical report indicates the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
N/A
10
LEFT
35
25
15
N/A
45

Subsequent to the veteran's separation from service in 1980, 
he was seen for audiological testing and treatment on 
numerous occasions, both by the VA and as part of his 
civilian employment with the Department of the Army.

The veteran was granted entitlement to service connection for 
bilateral hearing loss by RO decision dated May 1990.  A 
noncompensable rating was assigned.

The medical evidence indicates that the veteran underwent 
middle ear surgery in August 1996.  

In January 1997, the veteran was afforded a hearing on appeal 
at the RO before a VA hearing officer.  On that occasion, he 
testified that his service-connected bilateral hearing loss 
had increased in severity.  The veteran noted that he had 
difficulty understanding conversations between himself and 
his spouse.  He stated that without his hearing aides, 
telephones conversations were also difficult.  The veteran 
submitted into evidence audiograms undertaken in connection 
with his employment.  

A July 1998 VA audiological report provides the only results 
of audiological testing dated more than one year after the 
August 1996 surgery.

The July 1998 VA audiological report indicates the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
55
60
55
LEFT
N/A
50
45
60
95

It shows puretone averages of 58.75 decibels in the right ear 
and 62.5 decibels in the left ear.  Speech recognition scores 
were 96 percent correct in the right and left ears.

III.  Analysis

As previously pointed out, because claims for increased 
ratings are based on the assertion that a disability has 
recently worsened, the Board finds that the most recent 
medical evidence is most probative.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is especially true in this 
case where the most recent VA audiological examination report 
provides the only audiological testing results dated more 
than one year after the veteran underwent middle ear surgery.  
The Board finds that, in order to determine the current 
status of the veteran's hearing loss, it must consider the 
audiological results dated after the veteran's middle ear 
surgery.

Applying the audiometric test results of the July 1998 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is II for the right ear and II for 
the left ear.  38 C.F.R. § 4.85(a), Table VI (1998).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating for 
the veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 4.85(b), Table VII (1998).  The evaluations derived 
from the Rating Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).

Overall, the Board is sympathetic to the veteran's 
contentions regarding the severity of his service-connected 
hearing loss; however, as noted above, in Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) the United States Court 
of Veterans Appeals held that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to numeric designations 
assigned after audiometric evaluations are rendered.  Based 
on the application of the rating criteria to the audiometric 
evidence in this case, the Board finds that there is no 
additional evidence of record to support an increased 
(compensable) disability evaluation under VA rating criteria.  
Therefore, a compensable disability rating for the veteran's 
service-connected hearing loss may not be granted.  38 
U.S.C.A. § 1155  (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100  (1998). 

The objective evidence, consisting of numerical results from 
VA audiological testing and the application of the Rating 
Schedule to the results, is against a finding of entitlement 
to an increased (compensable) disability evaluation for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.87, Diagnostic Code 6100  
(1998).

The veteran has argued that, although his hearing loss is not 
at the level that would allow compensation, his employment 
requires him to wear protective equipment over his head and 
that, due to this requirement, he is not able to wear his 
hearing aids.  As a result, he asserts that he cannot hear 
other workers, nor emergency alarms and other safety 
measures.  In response to the veteran's contentions, the RO 
considered the applicability of an extraschedular rating for 
the veteran's service-connected bilateral hearing loss.  
However, it found that such a rating was not warranted.

The law provides that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1998).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In this case, there is no objective 
evidence that the veteran's service-connected bilateral 
hearing loss presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In light of the above, the veteran's claim must be denied.


ORDER

An increased (compensable) disability rating for service-
connected bilateral hearing loss is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

